Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “an adjustable diameter, wherein the adjustable length of the non- diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon”. This recitation includes both “an adjustable diameter” and “adjusting a diameter” such that it is not definite which diameter(s) are referred to or whether they are the same diameter(s). It is also not definite which diameter(s) the later recitations of “the adjustable diameter” throughout the dependent claims refer to.
Regarding claim 13, it is not definite how the amendment to claim 1 reciting, “wherein the adjustable length of the non- diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon,” is related to the recitation in claim 13 of, “the adjustable diameter of the non-diffracting laser beam focal line or the adjustable length of the non-diffracting laser beam focal line is adjusted by varying the adjustable distance D.”
Regarding claim 14, it is not definite how the amendment to claim 1 reciting, “wherein the adjustable length of the non- diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon,” is related to the recitation in claim 14 of, “the second lens element causes the pulsed laser beam to converge or diverge prior to the reflective axicon; and adjusting a focal length of the second lens element adjusts the adjustable length and the adjustable diameter of the non-diffracting laser beam focal line.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120234807 A1 to Sercel et al. (“Sercel”) in view of US 8379188 B2 to Mueller et al. (“Mueller”) and US 20070177116 A1 to Amako (“Amako”).
Sercel discloses:
Regarding claim 1: 
a laser source (e.g., laser 110; lasers in Fig. 2-13) operable to emit a pulsed laser beam (e.g., laser beam 116) (e.g., Fig. 1-13 and para 23-87, including Fig. 1 and para 33-34); and 
an optical assembly (e.g., beam delivery system 120; optical assemblies in Fig. 2-13) disposed within an optical path of the pulsed laser beam and configured to transform the pulsed laser beam into a laser beam focal line having an adjustable length and an adjustable diameter, wherein the adjustable length of the non- diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface corresponding to the entrance surface of the axicons of Mueller and Amako as set forth herein, and wherein at least a portion of the laser beam focal line is operable to be positioned within a bulk of the transparent material (e.g., workpiece 102, 202) such that the laser beam focal line generates an induced multi-photon absorption within the transparent material, the multi-photo induced absorption producing a material modification within the transparent material along the laser beam focal line (e.g., Fig. 1-13 and para 23-87, including Fig. 1 and para 33-34). 
Sercel does not explicitly disclose an axicon.
However, Mueller discloses:
Regarding claim 1: 
a laser source (e.g., light source unit 304) operable to emit a pulsed laser beam (e.g., Fig. 6-13 and col 10-13); and 
an optical assembly comprising an axicon (e.g., “axicon lens,” “axicon elements,” lenses and optics in Fig. 6-13) disposed within an optical path of the pulsed laser beam and configured to transform the pulsed laser beam into a laser beam focal line having an adjustable length and an adjustable diameter, wherein the adjustable length of the non-diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon, and wherein at least a portion of the laser beam focal line is operable to be positioned within a bulk of the transparent material (e.g., Fig. 1, 2, 6-13 and col 4, ln 52-65, col 9, ln 30-65 and col 10-13);
Regarding claim 3: the axicon is transmissive, and the optical assembly further comprises a variable zoom assembly (e.g., optical unit 306) positioned in the optical path of the pulsed laser beam between the axicon and the transparent material (e.g., Fig. 6-13 and col 10-13, including col 11, ln 30-67);
 Regarding claim 4:
the axicon is transmissive (e.g., Fig. 6-13 and col 10-13);  
the optical assembly further comprises a first lens element (e.g., a first of the numerous lenses in Fig. 6-13) having a first focal length, and a second lens element (e.g., a second of the numerous lenses in Fig. 6-13) having a second focal length (e.g., Fig. 6-13 and col 10-13);  
the first lens element and the second lens element are disposed within the optical path of pulsed laser beam after the axicon such that the first lens element is positioned between the axicon and the second lens element (e.g., Fig. 6-13 and col 10-13); and 
the first focal length and the second focal length are such that the laser beam focal line is at least partially disposed within the bulk of the transparent material (e.g., Fig. 6-13 and col 10-13); and 
the adjustable length and the adjustable diameter of the laser beam focal line is adjusted by varying at least one of the first focal length of the first lens element and the second focal length of the second lens element (e.g., Fig. 6-13 and col 10-13);
Regarding claim 5:
the optical assembly further comprises a first lens assembly comprising a plurality of first lens elements (e.g., numerous lenses in Fig. 6-13), each first lens element having a different first focal length, and a second lens assembly comprising a plurality of second lens elements (e.g., numerous lenses in Fig. 6-13), each second lens element having a different second focal length (e.g., Fig. 6-13 and col 10-13);  
the first focal length of the first lens element is adjusted by selectively positioning a desired first lens element of the plurality of first lens elements within the optical path of the pulsed laser beam (e.g., Fig. 6-13 and col 10-13); and 
the second focal length of the second lens element is adjusted by selectively positioning a desired second lens element of the plurality of second lens elements within the optical path of the pulsed laser beam (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 6:
the axicon comprises an entrance surface and an emergence surface (e.g., Fig. 6-13 and col 10-13);  
the emergence surface has an angle with respect to the entrance surface (e.g., Fig. 6-13 and col 10-13); and 
the adjustable length and the adjustable diameter of the laser beam focal line is adjusted by varying the angle of the emergence surface of the axicon (e.g., Fig. 6-13 and col 10-13);
Regarding claim 7:
the optical assembly further comprises an axicon assembly comprising a plurality of axicons (e.g., “axicon lens,” “axicon elements,” conical lenses seen in Fig. 7-13), each individual axicon comprising a different angle on the emergence surface (e.g., Fig. 6-13 and col 10-13); and 
the angle of the emergence surface of the axicon is varied by selectively positioning a desired individual axicon of the plurality of axicons within the optical path of the pulsed laser beam (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 8: 
the optical assembly further comprises a first lens element (e.g., a first of the numerous lenses in Fig. 6-13) having a first focal length, and a second lens element (e.g., a second of the numerous lenses in Fig. 6-13) having a second focal length (e.g., Fig. 6-13 and col 10-13); 
the first lens element and the second lens element are disposed within the optical path of pulsed laser beam after the axicon such that the first lens element is positioned between the axicon and the second lens element (e.g., Fig. 6-13 and col 10-13); and 
the adjustable length and the adjustable diameter of the laser beam focal line is further adjusted by varying the first focal length and/or the second focal length (e.g., Fig. 6-13 and col 10-13);
Regarding claim 10:
the optical assembly further comprises a third lens (e.g., a third of the numerous lenses in Fig. 6-13) having a third focal length, and a fourth lens (e.g., a fourth of the numerous lenses in Fig. 6-13) having a fourth focal length (e.g., Fig. 6-13 and col 10-13); and 
at least one of the third focal length and the fourth focal length are adjustable to adjust the diameter of the pulsed laser beam at the entrance surface of the axicon (e.g., Fig. 6-13 and col 10-13);
 Regarding claim 11: a variable zoom assembly (e.g., optical unit 306) operable to adjust the diameter of the pulsed laser beam at the entrance surface of the axicon (e.g., Fig. 6-13 and col 10-13, including col 11, ln 30-67);
Regarding claim 15: wherein the axicon is a first transmissive axicon and the optical assembly further comprises a second transmissive axicon, wherein:
a first lens element (e.g., a first of the numerous lenses in Fig. 6-13) positioned within the optical path of the pulsed laser beam, the first lens element configured to create a divergence or a convergence of the pulsed laser beam (e.g., Fig. 6-13 and col 10-13);  
the first transmissive axicon (e.g., “axicon lens,” “axicon elements,” lenses and optics in Fig. 6-13) positioned within the optical path of the pulsed laser beam following the first lens element such that the pulsed laser beam exits the first transmissive axicon on an angled emergence surface (e.g., Fig. 6-13 and col 10-13);  
the second transmissive axicon (e.g., “axicon lens,” “axicon elements,” lenses and optics in Fig. 6-13) positioned within the optical path of the pulsed laser beam following the second transmissive axicon such that the pulsed laser beam enters the second transmissive axicon at an angled entrance surface of the second transmissive axicon, wherein an angle of deflection of the angled emergence surface of the first transmissive axicon is equal to an angle of deflection of the angled entrance surface of the second transmissive axicon (e.g., Fig. 6-13 and col 10-13); and 
a second lens element (e.g., a second of the numerous lenses in Fig. 6-13) positioned within the optical path of the pulsed laser beam following the second transmissive axicon, the second lens element having a focal length such that the second lens element focuses the pulsed laser beam to form the laser beam focal line (e.g., Fig. 6-13 and col 10-13); and
 Regarding claim 16: 
the adjustable length of the laser beam focal line is adjusted by varying a focal length of the first lens element (e.g., Fig. 6-13 and col 10-13); and 
the adjustable diameter of the laser beam focal line is adjusted by varying a distance D between the first transmissive axicon and the second transmissive axicon (e.g., Fig. 6-13 and col 10-13).
Sercel in view of Mueller does not explicitly disclose a non-diffracting laser beam having a non-diffracting laser beam focal line (as recited in claims 1, 4, 6, 8, 9 and 12-16).
However, Amako discloses:
Regarding claims 1, 4, 6, 8 and 15-16: 
a laser source (e.g., “a pulse laser”) operable to emit a pulsed laser beam (e.g., Fig. 1 and para 32); and
an optical assembly comprising an axicon (e.g., axicons 6, 16) disposed within an optical path of the pulsed laser beam and configured to transform the pulsed laser beam into a non-diffracting laser beam (e.g., a "Bessel beam" is a non-diffracting beam) having a non-diffracting laser beam focal line having an adjustable length and an adjustable diameter, wherein the adjustable length of the non- diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon, wherein at least a portion of the non-diffracting laser beam focal line is operable to be positioned within a bulk of the transparent material such that the non-diffracting laser beam focal line generates an induced multi-photon absorption within the transparent material, the multi- photon induced absorption producing a material modification within the transparent material along the non-diffracting laser beam focal line (e.g., Fig. 1-6C and para 4, 13-18, 31-36, 42-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Sercel as suggested and taught by Mueller in order to permits effective compensation of disturbances which are variable in time in polarization distribution.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Sercel in view of Mueller as suggested and taught by Amako in order to attain high reproducibility in laser machining.
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 04/01/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  
The remarks then address the prior art rejections. The remarks note the previous rejection under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0234807 to Sercel et. al ("Sercel") in view of U.S. Patent 8,379,188 to Mueller et. al ("Mueller") and U.S. Patent Publication 2007/0177116 to Amako et. al ("Amako") and reproduce amended claim 1. The remarks then summarize each of Sercel, Mueller and Amako. The remarks then further describe the disclosed invention, with reference to para 50 and 51 of the specification. 
The remarks then assert that Sercel makes no mention of utilizing a non-diffracting laser beam to laser scribe a workpiece as recited in claim 1, that it only recites a beam delivery system 120 for focusing the laser beam and directing the focused laser beam without further detail and that it also fails to teach the non-diffracting laser beam focal line having an adjustable length and an adjustable diameter as recited in claim 1. However, Amako is cited to address the non-diffracting laser beam as seen above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the remarks assert that Sercel only notes that the depth of extended depth affection may be controlled by adjusting the laser parameters, processing parameters, and optics, that it also fails to teach that the adjustable length of the non-diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon and that Sercel also fails to teach an optical assembly comprising an axicon as recited in claim 1. The functional recitation, "the adjustable length of the non-diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon...," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114. Furthermore, the above action notes that Sercel does not disclose an axicon, while Mueller and Amako do as indicated above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remarks next address Mueller, asserting that it makes no mention of utilizing a non-diffracting laser beam for a microlithography process and that it fails to teach the non-diffracting laser beam focal line having an adjustable length and an adjustable diameter. However, Amako is cited to address the non-diffracting laser beam as seen above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remarks state that the Office Action asserts that Mueller teaches that the adjustable length of the non-diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon at FIGS. 6-13 and Col. 10-13 and that FIG. 6 of Mueller shows a microlithographic projection exposure apparatus and FIGS. 7-12 show example embodiments of projection objectives. The remarks then state that Applicants find no reference to adjusting a diameter of the pulsed laser beam at an entrance surface of an axicon in col. 10-13. The functional recitation, "the adjustable length of the non-diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon...," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114.
The remarks continue, stating that the Office Action also asserts that Mueller teaches an optical assembly comprising an axicon and asserting that FIGS. 7-12 fail to show an axicon. According to the remarks, an axicon comprises an entrance surface and an emergence surface, where the emergence surface has an angle with respect to the entrance surface and is represented in drawings as shown, for example, in Applicants' FIG. 6C reference number 10 or FIG. 6F reference number 19 and that, while Mueller refers to an optical unit having a zoom objective and an axicon lens, a person of ordinary skill in the art would not find an axicon in the figures shown in Mueller. However, Mueller explicitly discloses that disposed downstream of the diffractive optical element 305 in the light propagation direction is an optical unit 306 having a zoom objective for producing a parallel light beam of variable diameter and an axicon lens and that different illumination configurations are produced in the pupil plane P1 depending on the respective zoom setting and position of the axicon elements, via the zoom objective in conjunction with the upstream-disposed diffractive optical element 305 as seen in Fig. 6. Fig. 7-13 have corresponding structure, albeit without explicitly using the term ‘axicon’. The remarks also assert that one of ordinary skill would not be able to combine the optical assembly of Mueller with the apparatus of Sercel. In response to applicant's argument that one of ordinary skill would not be able to combine the optical assembly of Mueller with the apparatus of Sercel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The remarks then address Amako, stating that it is cited to teach a non-diffracting laser beam having a non-diffracting laser beam focal line and that Amako fails to teach the non-diffracting laser beam focal line having an adjustable length and an adjustable diameter as recited in claim 1. The remarks further assert that Amako also fails to teach that the adjustable length of the non- diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon. The functional recitation, "the adjustable length of the non-diffracting laser beam focal line is adjusted by adjusting a diameter of the pulsed laser beam at an entrance surface of the axicon...," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114.
The remarks next address dependent claims 12-14. The remarks explain the differences of the prior art and claims 12-14 based on the amendments to claim 1. As noted above, claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The remarks next address dependent claim 15, noting that it recites, in part, a first lens element, a first transmissive axicon following the first lens element, a second transmissive axicon following the first transmissive axicon, and a second lens element following the second transmissive axicon and that FIGS. 7-12 depict various embodiments of a projection objective. The remarks then assert that Mueller fails to teach that the projection objective contains an axicon and that Mueller only recited an axicon with respect to the optical unit of FIG. 6. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the projection objective contains an axicon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The remarks further argue that, while the optical unit 306 contains a zoom assembly and axicon, Mueller fails to provide any details regarding the optical unit, lens in the optical unit and the positioning of any axicon and lenses that may be in the optical unit. While it is not clear exactly what details or claim language is specifically being referred to, it is submitted that “axicon lens,” “axicon elements,” lenses and optics in Fig. 6-13 correspond to the subject matter of claim 15 as set forth above. The remarks also assert that Mueller fails to teach varying a distance D between the first transmissive axicon and the second transmissive axicon as recited in claim 16 without further explanation. While it is not clear why Mueller is alleged to not teach varying a distance D between the first transmissive axicon and the second transmissive axicon as recited in claim 16 without further explanation Mueller discloses and renders obvious the subject matter of claim 16 as set forth above.
The remarks then assert that, for reasons discussed above, a prima facie case of obviousness has not been established because Sercel in view of Mueller and Amako fails to teach the limitations of claims 1 and 3-8 and 10-16 and state that Applicant requests that the rejection be withdrawn, and the claims allowed. However, the claims are presently rejected as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 8, 2022